FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/17/2020 has been entered. Claims 1, 3-4, 10, 12, 13 remain pending in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Paragraph 0008 of the Specification lists a prior art reference WO 2013/173162 A2 that was not provided in a separate information disclosure statement. 

Drawings
The replacement drawings were received on 08/17/2020.  These drawings are acceptable.

Claim Objections
Claims 1, 4 objected to because of the following informalities:  
Claim 1, line 2, “an internal combustion engine” should be revised to: -- the [[an]] internal combustion engine--;
Claim 1, line 5-6, recites “the engine combustion chamber”, which should be revised to: -- the [[engine]] combustion chamber--;
Claim 1, line 23, “the injector” should be revised to: -- the fuel injector --;
Claim 4, lines 4-8, the semicolon “;” after “gaseous carrier;” should be deleted and the clause starting “such that the fuel…” should continue thereafter: -- the hydrocarbon liquid fuel spray nozzle is coaxially introduced to the supply of gaseous carrier[[;]] such that the fuel is injected coaxially relative to the air flow axis. -- ;
Claim 10, recites “wherein the fuel 22 supplied to the injector 2 is pre-heated”, which should be revised to: --wherein the liquid fuel supplied to the fuel injector is pre-heated--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4,  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 4, 10, 12, & 13 are directed to both an apparatus and the method steps of using the apparatus. These claims are indefinite because it is unclear whether infringement occurs when one creates the system, or when the steps are actually performed. In re Katz, 639 Claim 1 is directed toward a “fuel injector” and recites structural elements, however the claim also recites steps in a process of operating the “fuel injector” (claim 1, lines 14-22).  It is unclear to what extent the recited method steps are intended to be structurally limiting in regards to the claimed apparatus.  Note, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  Claims 10, 12 & 13 all appear to recite steps of using the “fuel injector” rather than structural limitations, rendering the claims unclear as to what would constitute infringement.  
Claim 1, line 11, recites “a heated compressed gaseous carrier”.  This renders the claim indefinite, as it is unclear if this is meant to be the same “gaseous carrier” as that introduced in line 4 (“at least one supply of a gaseous carrier (2)”) or if it is a wholly different and separate “gaseous carrier” provided through the “supply of the gaseous carrier”.  Note, the remainder of the claim refers to a limitation “gaseous carrier” without distinguishing between the “gaseous carrier (2)” and the “heated compressed gaseous carrier”.  For examination purposes, the “heated compressed gaseous carrier” will be interpreted as the same as the “gaseous carrier”, and all subsequent recitations of “gaseous carrier” being the “heated compressed gaseous carrier”.
Claim 1, lines 15, recites “elevated temperature". This renders the claim indefinite, as it is unclear what frame of reference “elevated” is meant to be interpreted with respect to elevated” is a relative term, and the claim has not provided any frame of reference to clarify the meaning of the term. Furthermore, the limitation is unclear as to what is possessing the “elevated temperature” (i.e. “elevated temperature” of what? the liquid fuel? The gaseous carrier? The environment of the combustion chamber or combustion engine?), or how the temperature is being “elevated” (is there a structural element responsible for the “elevated temperature”? is the elevated temperature caused by something in the apparatus?).
Claim 1, lines 15-16, recite “the evaporated fuel” and “the hot gaseous carrier”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, lines 14-17, should be revised as follows, for sake of antecedent basis and clarity: 
-- wherein in the mixing chamber (3) the liquid fuel and the gaseous carrier are mixed and the liquid fuel is evaporated as a result of elevated temperature forming a mixture of an evaporated fuel with a hot gaseous carrierthat reaches the combustion chamber through the injector nozzle (4)[[,]]; wherein --;
Claim 1, lines 19 & 22, recites “at elevated pressure and temperature”.  This renders the claim indefinite, as it is unclear what frame of reference “elevated” is meant to be interpreted with respect to (elevated compared to what?).  Furthermore, it is unclear what is causing the “elevated pressure and temperature” in the apparatus.
Claim 1, lines 21-22, recite “the gaseous carrier has oxygen content low enough to prevent the initiation of combustion”.  However, line 18 recites the “gaseous carrier is air, a flue gas, or water vapor or mixtures thereof”.  The claim is indefinite because the limitation of lines 21-22 appears to contradict the recitation that the “gaseous carrier” can be “air” from line 18, for injecting an over-enriched fuel and air mixture”.  It is unclear whether the claim is thus requiring “flue gas” or “water vapor” or “mixtures thereof” as opposed to “air” despite the elements presented as alternatives, or what the inventor is considering “air” to be (i.e. a composition that is different than the common definition of “air” known in the art? Some other gas with some other composition?).  
Claim 1, line 22, recites “even under conditions of elevated pressure and temperature”.  This renders the claim indefinite, as it is unclear what elements are being described by the “conditions of elevated pressure and temperature” (i.e. what has the “conditions of elevated pressure and temperature”? the engine? the combustion chamber? the gaseous carrier?).  Furthermore, the phrase “even under conditions” is not clear as to whether the conditions are being required by the apparatus, or if the phrase is merely describing a possible intended use scenario (“even under conditions” seems to imply the “conditions” are a hypothetical).
Claim 1, line 23, recites “wherein an air-to-fuel ratio λ of the mixture in the injector ranges from 0.1 to 0.4”. This renders the claim indefinite, as it is unclear if the recitation is requiring that the gaseous carrier be air, versus the potential alternatives “a flue gas, or a water vapor or mixtures thereof” recited in line 18.  Note, that no recitation of “air” being provided to the fuel nozzle is explicitly described in the claim.  Furthermore, it is unclear what “mixture” is being referred to in line 23, as there were previously recited limitations “the mixture of the evaporated fuel with the hot gaseous carrier” (line 15-16) and “mixtures” (line 18). 
 Claim 3, line 2, recites “the symmetry axis
Claim 3, line 2, recites “the intake of the gaseous carrier”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 4, recites “the lateral surface of the mixing chamber”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 2-3, recites “an arrangement of the gaseous carrier is coaxial relative to the mixing chamber”.  This renders the claim indefinite, as it is unclear what an “arrangement of the gaseous carrier” is meant to describe. Claim 1 describes the “gaseous carrier” as being “air, a flue gas, or a water vapor of mixtures thereof”.  How “air, a flue gas, a water vapor or mixtures thereof” can be arranged to be coaxial relative to the mixing chamber is unclear, as the gaseous carrier is a fluid.  For examination purposes, the limitation will be interpreted as -- supplied coaxially into the mixing chamber relative to a symmetry axis of the mixing chamber--.
Claim 4, line 4, recites “the air flow axis”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the internal combustion engine operation is continuous in nature”.  This renders the claim indefinite, as the claim is directed towards an apparatus (“The internal combustion engine of claim 1”) but recites only a method step of using the apparatus of claim 1.  These claims are indefinite because it is unclear whether infringement occurs when one creates the system, or when the steps are actually performed. In re Katz
Claim 12, line 2-3, recites “especially in turbine or a  jet engine or a rotating detonation engine”.  This renders the claim indefinite, as it is unclear whether the claim is requiring any of the “turbine or a  jet engine or a rotating detonation engine”, or if these are merely examples that are not required.  Note, “If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.” See MPEP 2173.05(d).  For examination purposes, the limitations will be interpreted as not required elements.
Claim 13, line 1, recites “wherein the internal combustion engine is pulsed”.  This renders the claim indefinite, as the claim is directed towards an apparatus (“The internal combustion engine of claim 1”) but recites only a method step of using the apparatus of claim 1.  These claims are indefinite because it is unclear whether infringement occurs when one creates the system, or when the steps are actually performed. In re Katz, 639 F.3d 1303 (Fed. Cir. 2011). Also see MPEP § 2173.05.  See rejection of claim 1 above.  It is suggested that claim 13 be revised into a separate independent claim directed towards a method of operating the internal combustion engine recited in claim 1.
Claim 13 recites “especially in a piston engine or a pulsed detonation engine”. This renders the claim indefinite, as it is unclear whether the claim is requiring any of the “piston engine or a pulsed detonation engine”, or if these are merely examples that are not required.  Note, “If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.” See MPEP 2173.05(d).  For examination purposes, the limitations will be interpreted as not required elements.
Claim 10 is rejected by virtue of dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rohs (US 2013/0284013).
Regarding independent claim 1, Rohs discloses an internal combustion engine comprising a fuel injector 2, 3 (Rohs Fig. 1-10, main burner 2 and pre-burner 3) for injecting an over-enriched fuel 24 and air mixture to a combustion chamber 21 (“main combustion space 21”) of an internal combustion engine (Para. 0002, 0083, “internal combustion engine drives”), comprising: 
a hydrocarbon liquid fuel spray nozzle 22, 32 (Para. 0123, 0146, “main nozzle 22” for main fuel 24, and “pre-nozzle 32” for pre-fuel, which can be liquid hydrocarbon fuel, Para. 0048), 
at least one supply of a gaseous carrier 30, 36 (“hot gas feed 30”, “pre-air stream 36”, Para. 0108, “The exhaust gas produced in the pre-burner 3 is preferably a stoichiometric exhaust gas, which is passed to the main burner 2 after entry into the pre-combustion space 31, by way of the hot gas feed 30”, Para. 0106, “the pre-air line 35 conveys a pre-air stream 36”), 
a fuel mixing chamber 27, 31 (Rohs Fig. 1-10, a “main mixing tube 27”, “pre-combustion space 31”) and 
an injector nozzle 28 to the engine combustion chamber 21 (Rohs Fig. 1-10, in particular Fig. 5-7 & 9), and
a liquid fuel 24 is supplied to the mixing chamber 27 through the hydrocarbon liquid fuel spray nozzle 22  (the liquid fuel 24 and gaseous carrier 30 mix in the chamber 27), and a heated compressed gaseous carrier is supplied to the mixing chamber 27, 31 through the supply of gaseous carrier [functional language] (Para. 0037, 0116, 0127), 
wherein in the mixing chamber 27, 31 the liquid fuel 24 and the gaseous carrier 30, 36 are mixed and fuel is evaporated as a result of elevated temperature [functional language] (Para. 0037, “it is likewise advantageous if evaporation heat from the exhaust gas stream is fed into the pre-fuel stream while the exhaust gas stream is being mixed in, and the pre-fuel stream makes a transition into a gaseous aggregate state. These methods presuppose or require such a high temperature of the exhaust gas, before it is mixed in, that this temperature is sufficient at least for evaporation of the fuel during mixing.”; Para. 0116-118, “If a sufficiently high temperature of the exhaust gas is present, for example a temperature of 700.degree. C., the recirculated exhaust gas in the pre-nozzle space 33 brings about not only atomization and evaporation of the pre-fuel stream 34, but also first dissociation processes or pre-reactions within the pre-fuel stream 34”; Para. 0123, “In a manner similar to how exhaust gas in the pre-burner 3 is fed to the pre-nozzle space 33, treatment of the main fuel stream 24 injected by way of a main nozzle 22 also takes place in the main burner 2, as indicated above.”), and the mixture of the evaporated fuel 24 with the hot gaseous carrier 30, 36 thus formed reaches the combustion chamber 21 through the injector nozzle 28,
wherein the gaseous carrier is air (pre-air), a flue gas (“The exhaust gas produced in the pre-burner 3”), or a water vapor, or mixtures thereof,, at elevated pressure and temperature and having a composition that prevents the initiation of flame combustion [functional language] 
the gaseous carrier has oxygen content low enough to prevent the initiation of combustion, even under conditions of elevated pressure and temperature [functional language] (Para. 0118-0128, the mixture is increased in temperature and pressure in the main nozzle space 23, but is not ignited there; note, the claim does not recite when or where the combustion is prevented).
It has been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. As Rohs teaches substantially identical structure as the claimed invention, Claim 1 is rejected as unpatentable over Rohs.  Note, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  The apparatus of Rohs is capable of performing the recited functions, since the feed of liquid fuel, air, and gaseous carrier into the injector is controlled/adjustable, and thus its composition can be controlled to achieve the desired performance.

    PNG
    media_image1.png
    557
    614
    media_image1.png
    Greyscale

Rohs fails to disclose that an air-to-fuel ratio of the mixture in the injector ranges from 0.1 to 0.4.
Rohs does teach that a goal of their internal combustion engine is to optimize an air-to-fuel ratio (Para. 0011, “a combustion air ratio between the main fuel stream and the main air stream can be adjusted in one stage. It is advantageous, in such method management, that on the one hand, only one combustion space for the main burner and for the pre-burner that is optimized in terms of flow technology is required, and on the other hand, the method management with single-stage combustion ensures that no exhaust gas with incompletely combusted educts or an exhaust gas with an undesirably high proportion of residual oxygen is fed to the mixing zone of the main nozzle chamber. Preferably, an exhaust gas without residual oxygen is fed to the main nozzle space or to the main fuel stream.”, emphasis added; Para. 0028-29, a “lean limit” of fuel/air ratio is discussed as permitting operation of the  main burner with a stable flame without extinguishment; Claim 16, “a combustion air ratio between a pre-fuel stream and the pre-air stream as well as a combustion air ratio between the main fuel stream and the main air stream can be adjusted in one stage”).  Consequently, one of ordinary skill in the art would have recognized that the air-to-fuel ratio is recognized as a result-effective variable, since such a ratio has a direct effect on the combustion efficiency in the internal combustion engine, and determines the amount of residual oxygen or unburned fuel in the generated exhaust/flue gas (at least some of which is fed back into the fuel injector, possibly causing “incompletely combusted educts or an exhaust gas with an undesirably high proportion of residual oxygen is fed to the mixing zone of the main nozzle chamber”).
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal air-to-fuel ratio, such as a range between 0.1 and 0.4, of the mixture in the fuel injector, in order to optimize the combustion process while avoiding undesirably high proportion of residual oxygen from being fed into the mixing chamber (Roh Para. 0011, 0028-29).  Roh already discusses adjusting the air-to-fuel ratio within the Mitchell US 2013/0306181, Para. 0012, which describes the fuel-air ratio as having direct effect on fuel coking, flashback and auto-ignition in the fuel injector).  Note, the instant disclosure also does not specifically discuss if or how a range of 0.1 to 0.4 yields an unexpected result or is difficult to achieve, and only cites such a range as a “preference” but not an explicit requirement.  Thus, the claimed range merely amounts to an optimization of ranges which fails to patentably distinguish over the prior art.
Regarding claim 3, Rohs teaches the internal combustion engine of claim 1, wherein a shape of the mixing chamber 27 is axisymmetric (relative to axis 51, Rohs Fig. 7 & 9) and the hydrocarbon liquid fuel spray nozzle 22 
Regarding claim 4, Rohs teaches the internal combustion engine of claim 1, wherein a shape of the mixing chamber is axisymmetric (relative to axis 51, Rohs Fig. 7 & 9) and an arrangement of the gaseous carrier 30 is coaxial relative to the mixing chamber 27 (see 112(b) rejection above, the gaseous carrier 30 enters the mixing chamber 27 coaxially along axis 51 from the “ring space 30A”); and
the hydrocarbon liquid fuel spray nozzle 22 is coaxially introduced to the supply of gaseous carrier 30 (Roh Fig. 9 above) such that the fuel 22 is injected coaxially relative to the air flow axis (Rohs Fig. 9 & 10, the axis 51). 
Regarding claim 10, Rohs discloses the internal combustion engine of claim 1, wherein the fuel 22 supplied to the injector 2 is pre-heated [functional language] (Rohs Fig. 9-10, Para. 0146-147, by the glow plug 71, “The main burner 2 structured according to FIGS. 9 and 10 has a further fuel heating system that is configured as a glow plug 71. The glow plug 71 is situated within the fuel line 72, whereby the fuel line 72 flows around a heated end of the glow plug 71, forming a heating space 73, and there heated to the desired fuel temperature.”). 
Regarding claim 12, Rohs discloses the internal combustion engine of claim 1, wherein the internal combustion engine operation is continuous in nature [functional language] (Para. 0001-0002, the injector is for an “axial piston motor” which are an “energy-converting machines with internal continuous combustion”), especially in turbine or a jet engine or a Rotating Detonation Engine (see 112(b) rejection above). 
Regarding claim 13, Rohs discloses the internal combustion engine of claim 1, wherein the internal combustion engine is pulsed [functional language] (Para. 0005, “pulsating operation” can occur, Para. 0061), especially in piston engines or for pulsed detonation engines (see 112(b) rejection above). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 10, 12 & 13 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations.  
Note, that several rejections under 35 U.S.C. 112(b) from the Office Action dated 03/17/2020 were not addressed by the applicant, and are repeated above.

	
Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741